Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 12 withdrawn.
Claim 2 canceled.
Claims 1, 3, 5, and 11 amended.
Claims 1 and 3-11 pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states the “ignition preparation” process of turning an “internal state” … into a “state” in which is plasma is “likelihood” to be ignited, as the applicant state the following: “state in which a likelihood of igniting the plasma is increased”, this is unclear and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (PG Pub 2009/0011611 A1) in view of Kato (PG Pub 2010/0055347 A1).
Consider Claim 1, Ichijo teaches to process of forming an oxide film (3105) on a substrate (3103) (Fig. 14C), where the oxide film/relaxation film (3105) is formed of Silicon Oxide [0203], where Ichijo teaches the process with CVD (abstract).
Ichijo teaches the “ignition preparation” process including the first plasma process to the formed silicon oxide film (3015) using NH3 and SiH4 gases (nitrogen-containing gas and hydrogen-containing gas) forming silicon nitride film as a barrier film (3106) silicon oxide [0223]. Therefore, it would be obvious that the plasma process in forming the SiO2 layer (as a bonding layer) would require an oxygen-containing gas, such as N2O (with SiH4 gas) as seen in forming the SiO2 as a relaxation layer in para [0203].
Ichijo does not teach the step of modifying the oxide film (SiO2).
However, Kato is in the art of forming silicon oxide film (Fig. 36), using CVD system [0267], teaches the process of modifying the SiO2 layer using plasma annealing with O2/O3 gases (Fig. 36, [0188]).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ichijo with Kato to oxygen/Ozone plasma modify the silicon oxide layer (of Ichijo), to provide with a film having high density and low impurity concentration, and to rearrange the atoms around the boundary [0188].
The combined Ichijo (with Kato) teaches the ignition preparation process (as step S130A) include plasma process with hydrogen-containing gas such as NH3 and SiH4 gases for forming silicon nitride film as a barrier film (3106) (Ichijo, [0204]), without the use of O2 gas, and where the plasma ignition process of forming the above process within the plasma processing region on the loading chamber (Ichijo, [0060], [0081]). 
The combined Ichijo (with Kato) teaches the process of unloading the unloading process of a substrate process having the oxide film is formed from the processing chamber (Ichijo, [0060], [0081]), and the process of loading a new substrate into the processing chamber (Ichijo, [0060], [0081]), and where the plasma ignition process of forming the above process within the plasma processing region on the loading chamber (Ichijo, [0060], [0081]), as it would be obvious that the substrate unloading process of the finished substrate, then the loading process of new substrate, followed by the next/new plasma ignition process of the new substrate occur after the ignition preparation process of the old substrate. 
Additionally, the combined Ichijo (with Kato) teaches the claimed limitation including the supplying of hydrogen-containing gas such as NH3 and SiH4 for forming silicon nitride film (Ichijo, [0204]). Therefore, the remainder/formed hydrogen plasma with hydrogen containing gas (after the nitrogen and silicon are consumed in forming SiN film) would obviously react with “oxygen radicals” in the same or a substantially identical way as the applicant’s claimed invention to remove the oxygen radicals which is adhering the plasma processing region, following the instant application, as this ‘oxygen radical removal with hydrogen containing gas’ limitation would necessarily flows from the teachings of the applied prior art would necessarily flows from the teachings of the applied prior art, Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990). MPEP 2112.
Consider Claims 3-4, the combined Ichijo (with Kato) teaches the use of H2, He and NH3 gas from forming silicon nitride film (Kato, [0197-[0198]). Although Kato teaches the use of inert gas He, however, Ichijo teaches plasma process using any rare gas including He and/or Ar [0097] along ammonia gas [0097]. Therefore, it would be obvious to replace inert gas such as Helium with Argon, with reasonable expectation of success.
Consider Claim 5, the combined Ichijo (with Kato) teaches the modification process is performed using Oxygen ion/plasma in the processed region (Kato, [0188]). The combined Ichijo 2, and NH3 gases (Ichijo, Fig. 14B), after stopping the process of modifying the SiO2 with O3/O2 (Kato, [0195]), where the next step (ignition preparation step S130B) of forming barrier layer (3106) made of silicon nitride (SiN) material using O-gas and He gas (Kato, [0197]). Where it would be obvious to replace He gas with Ar gas, with reasonable expectation of success.
Consider Claim 6, the combined Ichijo (with Kato) teaches the film formation process of SiO2 film, occurs before the modification process (Kata, Fig. 36), the film formation process including: an adsorption process of causing a raw material gas to be adsorbed onto the substrate (Kata, [0184]), and then the oxidation process of oxidizing the raw material gas adsorbed onto the substrate to deposit a molecular layer of the oxide film (Kato, [0184]). 
Consider Claim 10, the combined Ichijo (with Kato) teaches the oxide film is silicon oxide film (Ichijo, [0203]).
Consider Claim 11, the combined Ichijo (with Kato) teaches the process of unloading the unloading process of a substrate process having the oxide film is formed from the processing chamber (Ichijo, [0060], [0081]), and the process of loading a new substrate into the processing chamber (Ichijo, [0060], [0081]), and where the plasma ignition process of forming the above process within the plasma processing region on the loading chamber (Ichijo, [0060], [0081]), as it would be obvious that the substrate unloading process of the finished substrate, then the loading process of new substrate, and finial the plasma ignition process of the new substrate occur after the ignition preparation process of the old substrate. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (PG Pub 2009/0011611 A1) in view of Kato (PG Pub 2010/0055347 A1), and further view of Miura (PG Pub 2016/0293390 A1).
Consider Claim 7, the combined Ichijo (with Kato) teaches the adsorption of raw gas step and the modifying with oxide gas step (as in the above of claim 7), and teaches having substrate (W) is mounted on a rotary table along circumferential direction (Kato, Fig. 4).
The combined Ichijo (with Kato) does not teach the claimed in 7.
However, Miura is in the art of processing substrate using plasma system (abstract), teaches process of having first processing/raw gas adsorbed onto the substrate in P1 region (adsorption region), and the adsorbed raw gas reacting with second processing gas in P2 region (Oxidation region) then the plasma process in P3 region (plasma processing region) [0028], Fig. 2, where the mounted substrate pass from P1 through P3 sequentially in a rotational way [0057], in number of revolutions/repeatable in a multiple time [0054], for the formation process and the modification process to a desired film thickness. 
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ichijo (with Kato) with Miura’s rotary system, to provide with a plasma processing apparatus with respect to substrates which are mounted on an upper surface of a rotary table installed within a vacuum container, while rotating the rotary table and consequently revolving the substrates [0007].
The combined Ichijo (with Kato and Miura) teaches the subsequently to the formation and the modification process, the ignition preparation process, as taught in claim 1 above.
Consider Claim 8, the combined Ichijo (with Kato and Miura) teaches the purge gas (N2 gas) supply regions onto the substrate that are defined between the raw material gas adsorption region (P1) and the oxidation region (P2) (Miura, Fig. 2); and purge gas (N2 gas) supply regions between the plasma processing region (P3) and the raw material gas adsorption region (P1), respectively (Miura, Fig. 2). The combined Ichijo (with Kato and Miura) teaches the film forming method further comprises: purging processes of supplying the purge gas (N2 gas) into the purge gas supply regions between the adsorption process (P1) and the oxidation process (P2) and between the modification process (P3) and the adsorption process (P1), respectively (Miura, Fig. 2). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ichijo (PG Pub 2009/0011611 A1) in view of Kato (PG Pub 2010/0055347 A1), and further view of Kato’849 (PG Pub 2015/0225849 A1), and further view of Miura (PG Pub 2016/0293390 A1). 
Consider Claim 9, the combined Ichijo (with Kato) teaches the process chamber with a plasma processing region (Kato, Fig. 2).
The combined Ichijo (with Kato) does not teach the claimed chamber structured.
However, Kato’849 is in the art of plasma processing of a substrate within a chamber (abstract), teaches processing chamber with plasma processing region surrounded by a ceiling surface (44) and a sidewall (231) (Fig. 3, [0058]-[0060]).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ichijo (with Kato) with Kato’849 to have plasma processing 
The combined Ichijo (with Kato and Kato’849) does not teach the use of inductive plasma coupling.
However, Miura is in the art of processing substrate using plasma system (abstract), teaches the plasma source is an inductively coupled plasma source for converting the process gas [0032].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Ichijo (with Kato and Kato’849) with Miura to plasma process the substrate with ICP as a plasma source, to provide a process for inductively converting the process gas into plasma gas [0032].

Response to Arguments
Applicant’s arguments, filed 03/29/2021, with respect to the rejection(s) of claim(s) 1, 3-11 under 103a have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ichijo and Kato.

Regarding the previously applied 112b claim rejection, in light of the new amendment, are withdrawn.

In light of the applicant’s argument, regarding Park, are now withdrawn. Therefore, the argument are moot.

Applicant amended claim 1 with limitations from claim 11 “wherein the plasma ignition process occurs after the ignition preparation process”, to overcome the prior art rejection using Ichijo and Kato.
However, the prior claim 11 disclose the “plasma ignition process” in relationship to unloading a processed substrate and loading a new substrate, in a context that the “plasma ignition process” occurs to the new substrate, after the old substrate fully processed with steps including “ignition preparation process” and being removed/unloaded. Thus, the “plasma ignition process” is used for a newly loaded substrate.

The applicant argued against the prior art of Ichijo, on the ground that the first plasma process and the second plasma process are failed to disclose “ignition preparation process”, as claimed.
However, the claimed “an ignition preparation process of turning an internal state of a predetermined plasma processing reading into a state in which the likelihood of igniting the plasma is increased after the oxide film is formed on the substrate” does not quantify “likelihood of igniting” in relationship to any plasma process or the claimed “ignition preparation process”. As the “likelihood of” something to increase, does not indicate if it is increased from zero or from a nonzero value, or if this increasing is small or large. Moreover, per Fig. 13 “plasma ignition preparation” S130 is followed by “plasmarization stop” S140 step, and where in Fig. 14 the S140 step the plasma RF power is off. Therefore, the likelihood of an immediate ignition of the plasma after S130 step is zero, following the instant application, unless the claimed “plasma ignition process” is performed for newly uploaded substrate. Furthermore, the prior art of Ichijo 

The applicant argued against the prior art of Kato, on the ground that Kato failed to disclose the new claims limitation.
However, the combined prior art of Ichijo the process of supplying of hydrogen-containing gas such as NH3 and SiH4 for forming silicon nitride film (Ichijo, [0204]). Therefore, the remainder/formed hydrogen plasma with hydrogen containing gas (after the nitrogen and silicon are consumed in forming SiN film) would obviously react with “oxygen radicals” (in the same way they are claimed by the applicant) and to remove the oxygen radicals which is adhering the plasma processing region, following the instant application, as this ‘oxygen radical removal with hydrogen containing gas’ process would necessarily flows from the teachings of the applied prior art.  Since the disclosed prior art and the applicant’s claimed invention are the same in the treatment or substantially similar, the newly claimed limitations are not considered to overcome the prior art of record.

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983.  The examiner can normally be reached on Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Mohammad Mayy/
Art Unit 1718 
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718